Citation Nr: 1314266	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-37 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure and ionizing radiation.

2.  Entitlement to service connection for a heart disability, to include as due to asbestos exposure and ionizing radiation.

3.  Entitlement to service connection for a kidney disability, to include as due to asbestos exposure and ionizing radiation.

4.  Entitlement to service connection for a prostate disability, to include as due to asbestos exposure and ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  He testified at a hearing before a Decision Review Officer in August 2009.  Copies of the transcripts of those hearings are of record.  The Board remanded the case for additional development in July 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A lung disability, to include as due to asbestos exposure and ionizing radiation, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  A heart disability, to include as due to asbestos exposure and ionizing radiation, was not manifest during active service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  A kidney disability, to include as due to asbestos exposure and ionizing radiation, was not manifest during active service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  A prostate disability, to include as due to asbestos exposure and ionizing radiation, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  A heart disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

3.  A kidney disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

4.  A prostate disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in October 2007 and May 2008.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes an Office of the Surgeon General report, VA examination reports, Virtual VA electronic records, private treatment records, a copy of a May 1992 Social Security Administration (SSA) disability determination, and the Veteran's statements and testimony in support of his claims.  The record also shows the Veteran's service medical and personnel records are unavailable and that they may have been lost due to a fire at a government storage facility.  In cases where service records are unavailable, VA has a heightened duty to assist in developing evidence that might support the claim, which includes the duty to search for alternative medical records.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The Veteran was notified that the service department had been unable to locate his records and that alternative Office of the Surgeon General records had been obtained in statements provided in his September 2008 rating decision.  In correspondence dated in January 2012, he was notified that the SSA reported all medical records associated with his disability claim had been destroyed.  He was advised to submit any records in his possession or to provide additional information for further VA assistance.  There is no evidence that any additional pertinent records exist.  In February 2013, the Veteran reported he had no additional evidence to provide in support of his claims.  The Board finds that the development requested on remand in July 2011 has been substantially completed.

The Board notes that the Veteran contends that he has disabilities as a result of asbestos or ionizing radiation exposure during service in 1954 at White Sands, New Mexico, including as a result of a missile engine test explosion.  The available evidence and public records reveal no indication of nuclear nor chemical weapons testing by the government at White Sands, New Mexico, in 1954.  The Veteran is not a radiation exposed veteran for presumptive service connection purposes and a radiogenic disease is not shown by the evidence of record.  38 C.F.R. §§ 3.309(d), 3.311 (2012).  Considering the circumstances of the Veteran's service and his statements as to a missile accident in 1954, however, the Board concedes that the Veteran was as likely as not exposed, to some extent, to asbestos in his living quarters and to dust and fuel vapors from a missile engine explosion.  In light of the medical evidence of record no further action to verify any actual asbestos, ionizing radiation, or chemical exposure is warranted in this case nor is there any reasonable possibility that such exposure could be verified based upon the information of record.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The December 2012 VA examiner is shown to have considered the Veteran's reports of exposure during active service and to have attributed the present disabilities to other causes.  No credible reports of exposure were inappropriately disregarded.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Cardiovascular-renal disease is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning his continuity of symptoms after service may be considered credible, and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2012).

The pertinent evidence of record shows the Veteran was hospitalized during active service in March 1954 at White Sands Proving Ground, Orogrande, New Mexico.  The provided diagnosis was common cold.  It was noted that the treatment was not due to injury, that there was no reported specialized treatment, and that his disposition upon completion of treatment was to full duty.  

In statements and testimony in support of his claims the Veteran asserted that he had lung, heart, kidney, and prostate disabilities as a result of active service.  He reported he was exposed to asbestos in his living quarters at White Sands and that he was exposed to ionizing radiation as a result of a missile explosion in 1954.  He testified that he deployed his gas mask at the time of the explosion and was treated for scarring of the lungs.  He stated his lung problems continued in service and that he received private medical treatment after his discharge from service.  

Private medical records dated from approximately 1981 demonstrate treatment for heart disease and genitourinary problems including coronary artery disease, benign prostatic hypertrophy, kidney stones, and likely chronic kidney disease.  The records also include various diagnoses for a lung disability including chronic obstructive pulmonary disease (COPD), coal worker's pneumonoconiosis, silicosis, bronchitis, and Black lung disease.  No etiology opinion attributing a present disability to asbestos, ionizing radiation, or otherwise to service was provided.  Records noted a significant past history of tobacco use and work in the coal mining industry.  

VA examinations in November 2012 produced diagnoses of COPD and interstitial lung disease, coronary artery disease, nephrolithiasis, and prostate hypertrophy.  The examiner found the disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that the present findings as to a lung disease were not suggestive of ionizing radiation or exposure to asbestos and that computerized tomography in December 2012 revealed no pleural calcifications with findings diagnostic of coal worker's pneumoconiosis.  A summary of pertinent private medical findings were provided including diagnoses in September 1989 of COPD, coal worker's pneumonoconiosis, and smoker's bronchitis.  

The examiner noted that a review of the evidence of record revealed no evidence of coronary artery disease for more than 30 years after service and that the most likely etiology of the Veteran's heart disease was hyperlipidemia with no evidence of manifestation for many years after service.  There was no evidence of nephrolithiasis in the available documentation.  The examiner also noted that benign prostate hypertrophy was extremely common in older men and that there was no evidence suggestive of incurrence or aggravation in service, including as a result of claimed ionizing radiation exposure.  

Based upon the evidence of record, the Board finds that lung, heart, kidney, and prostate disabilities were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  A chronic disease for presumptive service connection purposes is not shown to have been manifest within one year of service and there is no evidence of a present radiogenic disease for which service connection may be presumed as a result of ionizing radiation exposure.  The VA medical opinions in this case are persuasive and based upon adequate rationale.  The opinions are shown to have been based upon thorough examinations, a thorough review of the evidence of record, and adequate consideration of the Veteran's statements.  

While the Veteran is competent to provide evidence as to observations and some medical matters, his statements are, at most, conclusory assertions of a nexus between his post-service diagnoses and service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of a present medical diagnosis and any relationship an incident during service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence).  The Veteran is not found to be competent to state that any symptoms he experienced during service were due to a present disability.  

The Board finds the preponderance of the evidence in this case is against the claims for entitlement to service connection.  The competent medical opinions in this case show that the Veteran's lung, heart, kidney, and prostate disabilities were not manifest during or for many years after active service, did not develop as a result of active service, and are most likely attributable to diseases unrelated to his military service.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disability, to include as due to asbestos exposure and ionizing radiation, is denied.

Entitlement to service connection for a heart disability, to include as due to asbestos exposure and ionizing radiation, is denied.

Entitlement to service connection for a kidney disability, to include as due to asbestos exposure and ionizing radiation, is denied.

Entitlement to service connection for a prostate disability, to include as due to asbestos exposure and ionizing radiation, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


